Citation Nr: 1039187	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  08-12 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an effective date prior to August 16, 2002, 
for the award of a 100 percent rating for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to an effective date prior to November 13, 2002, 
for the award of service connection for coronary artery disease 
with hypertension, status post myocardial infarction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1942 to October 
1943.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In August 2010, 
the Veteran testified at a Travel Board hearing.  A transcript of 
this hearing has been associated with the claims file.  

Claims of clear and unmistakable error in prior RO rating 
decisions have been raised by the record during the August 
2010 personal hearing, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a December 2002 rating decision, with notice to the 
Veteran that same month, he was awarded a 100 percent (total) 
rating for PTSD, effective August 16, 2002.  

2.  In a November 2003 rating decision, with notice to the 
Veteran that same month, he was awarded service connection for 
coronary artery disease with hypertension, status post myocardial 
infarction, effective November 13, 2002.  

3.  The Veteran's claim for earlier effective dates for his total 
rating for PTSD and for service connection for coronary artery 
disease was received in October 2006.  


CONCLUSIONS OF LAW

1.  As to the claim for an effective date prior to August 16, 
2002, for the award of a total rating for PTSD, the appeal is 
dismissed.  38 U.S.C.A. §§ 7104, 7105, 7107 (West 2002); 38 
C.F.R. §§ 20.101, 20.200 (2010).  

2.  As to the claim for an effective date prior to November 13, 
2002, for the grant of service connection for coronary artery 
disease, the appeal is dismissed.  38 U.S.C.A. §§ 7104, 7105, 
7107 (West 2002); 38 C.F.R. §§ 20.101, 20.200 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim, (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

Nevertheless, in Manning v. Principi, 16 Vet. App. 534 (2002) 
(citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc)), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA has no effect on an appeal where the 
law, and not the underlying facts or development of the facts, is 
dispositive in the matter.  The Board finds that such is the case 
as to the issue here on appeal.  As explained below, the issues 
of entitlement to earlier effective dates are denied due to a 
lack of legal entitlement with respect to the benefits sought on 
appeal.  The facts are not in dispute.  Therefore, based on the 
Court's decision in Manning, the Board concludes this appeal is 
not subject to the provisions of the VCAA.  

Moreover, the Board notes that under the VCAA, VA may refrain 
from or discontinue assisting a claimant in obtaining evidence 
for a claim if the evidence obtained indicates that there is no 
reasonable possibility that further assistance would substantiate 
the claim, such as cases in which the appellant is requesting a 
benefit to which he or she is not entitled as a matter of law or 
when the claimant is ineligible because of lack of qualifying 
service, lack of veteran status, or other lack of legal 
eligibility.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  As discussed below, the Board finds that the appeal 
must be denied as a matter of law, and thus further assistance 
would not be helpful and need not be provided.

In the circumstances of this case, a remand to have the RO take 
additional action would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing to 
the veteran are to be avoided).  The VA has satisfied any 
obligation to notify and assist the claimant in this case.  
Further development and further expending of VA's resources is 
not warranted.  In any event, the appellant has neither alleged 
nor demonstrated any prejudice with regard to the content or 
timing of VA's notices or other development.  See Shinseki v. 
Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing 
a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  Thus, adjudication of this issue at 
this time is warranted.  

The Veteran seeks an effective date prior to August 16, 2002, for 
the award of a 100 percent (total) rating for 
PTSD/psychoneurosis.  He also seeks an effective date prior to 
November 13, 2002, for the award of service connection for 
coronary artery disease with hypertension, status post myocardial 
infarction.  The effective date of an evaluation and award of 
compensation based on an original claim will be the day following 
separation from active service or date entitlement arose if the 
claim is received within one year after separation from service; 
otherwise, the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2010).  

As noted above, the Veteran seeks effective dates prior to August 
16, 2002, for the award of a total rating for PTSD, and prior to 
November 13, 2002, for the award of service connection for 
coronary artery disease.  The award of a total rating for PTSD 
was originally made within a December 2002 rating decision, and 
the Veteran was informed of this decision that same month.  In a 
November 2003 rating decision, with notice to the Veteran that 
same month, the Veteran was awarded service connection for 
coronary artery disease.  The Veteran did not appeal either 
rating decision within a year, and thus they became final.  
38 U.S.C.A. § 7105.  

Thereafter, the Veteran filed his earlier effective date claim 
with the RO in October 2006, seeking earlier effective dates for 
the award of a total rating for PTSD, and for the award of 
service connection for coronary artery disease.  

The Board also observes that during his August 2010 personal 
hearing, the Veteran and his representative argued that clear and 
unmistakable error existed in prior RO decisions which failed to 
award the benefits sought on appeal.  The Board construes these 
allegations as proper claims of clear and unmistakable error 
requiring action by VA; however, because the RO has not 
adjudicated, and the Veteran has not yet appealed, such claims, 
any assertion of clear and unmistakable error is not currently 
before the Board.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that once a decision assigning, or affirming the 
assignment of, an effective date has become final, as is the case 
here, a claimant may not properly file, and VA has no authority 
to adjudicate, a freestanding earlier effective date claim in an 
attempt to overcome the finality of an unappealed RO or Board 
decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  
The Court reasoned that to allow such claims would vitiate the 
rule of finality.  Id.  

Here, the Veteran's claim for entitlement to earlier effective 
dates was filed after December 2002 and November 2003 RO 
decisions which assigned the effective dates at issue, and which 
the Veteran did not appeal within one year.  The Court made it 
clear in Rudd that under these circumstances dismissal is 
required due to the lack of a proper claim.  See Rudd, 20 Vet. 
App. at 300.  Based on the procedural history of this case, the 
Board has no alternative but to dismiss the appeal as to these 
issues, without prejudice to the Veteran's pending CUE motions.  
See also Sabonis v. Brown, 6 Vet. App. 426 (1994).

In light of the above, the Veteran's freestanding claims for 
earlier effective dates for the award of a total rating for PTSD 
and for service connection for coronary artery disease seek an 
outcome not provided by law.  When the law is dispositive against 
a claim, as here, the claim must be denied or the appeal 
terminated.  Id.  









(CONTINUED ON NEXT PAGE)



ORDER

The claim of entitlement to an effective date prior to August 16, 
2002, for the award of a 100 percent rating for PTSD is 
dismissed.  

The claim of entitlement to an effective date prior to November 
13, 2002, for the award of service connection for coronary artery 
disease with hypertension, status post myocardial infarction is 
dismissed.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


